Citation Nr: 1715620	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for Guillain-Barre Syndrome prior to January 23, 2014, and to a compensable rating as of January 23, 2014. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2009 rating decision denied a rating higher than 10 percent for Guillain-Barre Syndrome.  A March 2015 rating decision granted service connection for other disabilities found to be residuals of Guillain-Barre Syndrome, effective January 23, 2014, and reduced the rating of Guillain-Barre Syndrome itself to 0 percent effective that date, since it was instead compensated by the separate ratings assigned to residuals of the underlying disease. 


FINDING OF FACT

A February 2017 written statement submitted by the Veteran's representative on his behalf and containing his name and claim number clearly expresses his wish to withdraw the issue on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A February 2017 written statement submitted by the Veteran's representative on his behalf, which contains his name and claim number, clearly expresses his wish to withdraw the issue on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issue of entitlement to a rating higher than 10 percent for Guillain-Barre Syndrome prior to January 23, 2014, and to a compensable rating as of January 23, 2014 is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to a rating higher than 10 percent for Guillain-Barre Syndrome prior to January 23, 2014, and to a compensable rating as of January 23, 2014, is dismissed. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


